Affirmed and Opinion Filed October 30, 2014




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-01061-CR

                           DARRELL DEWAYNE SNEED, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F11-60730-Y

                              MEMORANDUM OPINION
                            Before Justices Bridges, Francis, and Myers
                                    Opinion by Justice Francis
          A jury convicted Darrell Dewayne Sneed of burglary of a habitation, and the trial court

assessed punishment at thirty years in prison. In two issues, appellant challenges the legal

sufficiency of the evidence to support his conviction and the assessment of court costs. We

affirm.

          Tamika Coffee and appellant began dating in September 2010. By the fall of 2011,

Coffee wanted to end the relationship. On October 6, appellant came to her house uninvited and

knocked on the door for several minutes. Coffee did not answer the door. Appellant left and

then called Coffee on her cell phone. She did not answer. An hour later, appellant returned to

Coffee’s home and again began knocking on her door. Coffee had a bag containing personal

items that appellant had previously left at her house. Thinking he might want his belongings,
Coffee grabbed the bag and opened the door “about a foot” so that she could hand it to him.

Appellant said he wanted to talk, but Coffee told him it was over and she did not want anything

else to do with him. When she noticed appellant looking past her into her house, she opened the

door “about another foot” so that he could see no one was with her and understand she just did

not “want” him anymore. When Coffee tried to close the door, appellant had placed his foot in

the doorway. She told appellant to move his foot, but he “stood there solid.” When she told him

again, she said he made a motion to “like, step on in” and she tried to push him out. The two

struggled over the door, and as appellant tried to push it open, the door hit Coffee in the head and

injured her. (Photographs depicting the injury were admitted into evidence.) Coffee said she

pushed appellant as hard as she could, which caused him to lift his foot, and Coffee was able to

slam the door and lock it.

       After locking the door, Coffee said she heard nothing. She looked out her front window,

but did not see appellant. She was worried he might try to break in the back, so she got her

weapon, a 32-caliber revolver, and checked the back. She did not see appellant there. She then

went outside to check a vehicle in the front and saw appellant walking toward the highway and

away from her home. At the same time, her phone rang. Coffee answered, and appellant said he

wanted to talk to her. Coffee told him to leave her alone. Appellant immediately turned around

and started walking toward her home at a “speedy pace.” Coffee called 911. While she was on

the front porch talking with the police dispatcher, appellant approached from a blind spot and

attacked her. Coffee pulled the trigger on her gun twice, and he backed away. When appellant

rushed her again, she fired twice more.

       In his first issue, appellant complains the trial court erred by denying his motion for

directed verdict because there is “no evidence he entered the habitation with the intent to commit




                                                –2–
assault.” Instead, he argues, the evidence shows that he wanted to talk with Coffee and “was

trying to look inside the residence to ascertain if anyone else was present.”

       A complaint about the denial of a motion for directed verdict is treated the same as a

challenge to the legal sufficiency of the evidence. Williams v. State, 937 S.W.2d 479, 482 (Tex.

Crim. App. 1996). Evidence is legally sufficient when, viewed in the light most favorable to the

verdict, a rational jury could have found the essential elements of the offense beyond a

reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979). This standard accounts for the

factfinder’s duty to resolve conflicts in the testimony, to weigh the evidence, and to draw

reasonable inferences from basic facts to ultimate facts. Clayton v. State, 235 S.W.3d 772, 778

(Tex. Crim. App. 2007).

       A person commits burglary if, without the effective consent of the owner, he (1) enters a

habitation, or a building not then open to the public, with intent to commit a felony, theft, or an

assault; or (2) remains concealed, with intent to commit a felony, theft, or an assault, in a

building or habitation; or (3) enters a building or habitation and commits or attempts to commit a

felony, theft, or an assault.    See TEX. PENAL CODE ANN. § 30.02(a)(1–3) (West 2011).

Habitation is defined as “a structure . . . that is adapted for the overnight accommodation of

persons and includes (A) each separately secured or occupied portion of the structure . . . and (B)

each structure appurtenant to or connected with the structure . . . . Id. § 30.01(1)(A), (B). Enter

is defined as to intrude “any part of the body” or “any physical object connected with the body.”

Id. § 30.02(b).

       In this case, the indictment alleged appellant entered Coffee’s habitation without her

consent and committed assault causing bodily injury/family violence enhanced, a violation of

subsection (3). See id. § 30.02(a)(3). The application paragraph of the jury charge tracked the




                                                –3–
language of the indictment.1 The basis of appellant’s complaint, however, is that the evidence

was not sufficient to prove he entered the residence with the intent to commit assault, which is a

violation under section 30.02(a)(1). While the intent to commit a felony or theft must exist at the

moment of the entry under subsection (a)(1), the attempted or completed theft or felony required

by subsection (a)(3) “supplants the specific intent which accompanies entry in §§ 30.02(a)(1) and

(2)[.]” See DeVaughn v. State, 749 S.W.2d 62, 65 (Tex. Crim. App. 1988). Because appellant

was not charged under subsection (a)(1), the State was not required to prove that appellant

intended to commit an assault at the time he entered the residence. See id. & n.4. Rather, the

State had to prove appellant entered Coffee’s habitation without her consent and assaulted her.

          Viewed in the light most favorable to the verdict, the evidence showed appellant went to

Coffee’s house uninvited, knocked on the door for several minutes, and left when she would not

answer. He returned an hour later, again knocking, and Coffee opened the door to give him

property he had left at her house. She told appellant their relationship was over. When she tried

to close the door, he intruded a part of his body, his foot, into the habitation by placing it in the

doorway. As appellant pushed on the door to open it further, the door hit Coffee in the head and

caused her bodily injury.                  From these facts, a rational jury could have found, beyond a

reasonable doubt, that appellant intentionally or knowingly entered Coffee’s habitation without

her consent and committed assault causing bodily injury/family violence enhanced. We overrule

the first issue.

          In his second issue, appellant contends the evidence is insufficient to support the trial

court’s assessment of court costs in the judgment because the clerk’s record does not contain a

bill of costs. A supplemental clerk’s record was filed, prior to the filing of appellant’s brief,


     1
      We note that the jury charge referred to the offense as “burglary of a habitation with intent to commit felony assault/family violence
enhanced.” The application paragraph, however, correctly set out the elements of subsection (a)(3) and tracked the language of the indictment.



                                                                    –4–
containing the bill of costs. Appellant raises no other complaint. We overrule the second issue.

We affirm the trial court’s judgment.




Do Not Publish
TEX. R. APP. P. 47                                  /Molly Francis/
121061F.U05                                         MOLLY FRANCIS
                                                    JUSTICE




                                              –5–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DARRELL DEWAYNE SNEED, Appellant                   On Appeal from the Criminal District Court
                                                   No. 7, Dallas County, Texas
No. 05-12-01061-CR        V.                       Trial Court Cause No. F11-60730-Y.
                                                   Opinion delivered by Justice Francis;
THE STATE OF TEXAS, Appellee                       Justices Bridges and Myers participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered October 30, 2014.




                                             –6–